              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11                           Desc:
Label Matrix for local noticing      CRIMcertificate of service Page 1 of 21 DANTZLER INC
                                 Exhibit
0104-2                                   PO BOX 195387                                  PO BOX 1026
Case 14-06675-BKT11                      SAN JUAN, PR 00919-5387                        SABANA SECA, PR 00952-1026
District of Puerto Rico
Ponce
Mon Jul 30 02:41:44 AST 2018
DEPARTAMENTO DE HACIENDA                 DEPARTMENT OF TREASURY OF THE COMMONWEALTH O   Department of Consumer Affairs
PO BOX 9024140                           DEPARTMENT OF JUSTICE                          Centro Gubernamental Minillas
OFICINA 424-B                            FEDERAL LITIGATION DIVISION                    Ave. Jose De Diego, Pda. 22
SAN JUAN, PR 00902-4140                  PO BOX 9020192                                 Edificio Torre Norte, Piso 8
                                         SAN JUAN, PR 00902-0192                        San Juan, PR 00940

EMPRESA LOCAL GLOBAL INC                 INTERNAL REVENUE SERVICE                       PR DEPARTMENT OF LABOR
1708 PONCE BY PASS                       CENTRALIZED INSOLVENCY OPERATIONS              PO BOX 195540
PONCE, PR 00717                          PO BOX 7346                                    HATO REY, PR 00919-5540
                                         PHILADELPHIA, PA 19101-7346


STATE INSURANCE FUND                     US TRUSTEE                                     US TRUSTEE
WALLY DE LA ROSA VIDAL                   US TRUSTEE                                     EDIFICIO OCHOA
PO BOX 365028                            EDIFICIO OCHOA                                 500 TANCA STREET SUITE 301
SAN JUAN, PR 00936-5028                  500 TANCA STREET SUITE 301                     SAN JUAN, PR 00901-1922
                                         SAN JUAN, PR 00901-1922

US Bankruptcy Court District of PR        Department of Treasury                        ADAMARYS CASANOVA RIVERA
Jose V Toledo Fed Bldg & US Courthouse    Bankruptcy Section (424)                      981 CALLE SAN JOSE
300 Recinto Sur Street, Room 109         P.O. Box 9024140                               QUEBRADILLAS PR 00678-2820
San Juan, PR 00901-1964                  San Juan PR 00902-4140


ADAMARYS CASANOVA RIVERA                 ADINORATH TORRES CRUZ                          AIDA L SERRANO COLLAZO
APARTADO 1420                            HC 02 BOX 9811 JUANA DIAZ                      BAUTA ABAJO
HATILLO PR 00659-1420                    PR 00795-9698                                  SECTOR MAHUELLES
                                                                                        OROCOVIS PR 00720


ALBERTO LUIS RAMOS QUILES                ALEIDA BERRIOS BERRIOS                         ALELIS DE ALBA RODRIGUEZ
PO BOX 311                               HC 72 BOX 3724                                 COM POZUELO RR1
OROCOVIS PR 00720-0311                   NARANJITO, PR 00719-9784                       BOX 6364
                                                                                        GUAYAMA PR 00784


ALEXANDER SANTOS DEL VALLE               ALEXANDRO VELAZQUEZ TORRES                     ALEXIS ROSADO RIVERA
HC 5 BOX 5339                            CALLE BAGAZO 5358                              HC 02 BUZON 6570
JUANA DIAZ PR 00795-9830                 PONCE PR 00728-2433                            LARES PR 00669-9715



ALEXIS ROSADO RIVERA                     ALEXIS SANCHEZ COLON                           ALFONSO PIZARRO
HC02 BOX 6570 BO. BUENOS AIRES           HC 05 BOX 46481                                URB BRISAS DEL PRADO
LARES PR 00669-9715                      VEGA BAJA PR 00693-9657                        C GARZA C 12 APT 1731
                                                                                        SANTA ISABEL PR 00657


ALFREDO ORTIZ PAGAN                      ALFREDO S RETAMAL                              AMADIES RAMOS VALENTIN
MARIA D TOSSAS COLON                     PO BOX 7979                                    PO BOX 262
URB VILLA FLORES CALLE GIRASOL 2563      PONCE PR 00732-7979                            CASTANTER PR 00631-0262
PONCE PR 00716-2916
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
AMADIS HERNANDEZ CARRASQUILLO        AMALIA
                                 Exhibit    HERRERA ARROYO
                                         certificate   of service Page 2 of 21 AMAURY RODRIGUEZ RAMIREZ
SALVEN 1689 RIO PIEDRAS HEIGHTS           URB CORCHADO CALLE GARDENIA            URB ALTURAS DE SAN JOSE
SAN JUAN PR 00926                         172                                    CALLE 21 00 26
                                          ISABVELA PR 00602                      SABANA GRANDE PR 00637


AMERICO LAZU CLAUDIO                      ANA D MALDONADO                        ANA L RIVERA ACEVEDO
HC5 BOX 5153                              771 S EAST AVE APT 38                  PO BOX 401
YABUCOA PR 00767-9445                     VINELAND NJ 08360-5979                 PENUELAS PR 00624-0401



ANEUDY CASTRO HUERTAS                     ANGEL L IRIZARRY RIVERA                ANGEL LUIS PEREZ VAZQUEZ
HC 01 BOX 31003 J.D.                      HC 02 BOX 6577                         HC 09 BOX 1599
PR 00795-9736                             ADJUNTAS PR 00601-9281                 PONCE PR 00731-9747



ANGEL LUIS PEREZ VEGA                     ANGEL MATOS TORRES                     ANGEL R REYES ZAYAS
URB ALEMANY                               APT 837                                URB FLAMBOYANES
NUM 59 ALEMANY                            PENUELA PR 00624                       CALLE LILAS 1604
MAYAGUEZ PR 00680-2323                                                           PONCE PR 00716 4612


ANGEL VELEZ COTTE                         ANGELES MORALES                        ANGELICA RODRIGUEZ RAMOS
HC 4 BOX 25424                            HC 01 3187                             HC 04 BOX 8763
LAJAS PR 00667                            LARES PR 00669-9620                    AGUAS BUENAS PR 00703-8840



ANTHONY CALES TORRES                      ARELIS NEGRON RODRIGUEZ                ARGELIS AYALA CORDERO
BO PLAYA #107 5956                        2031 CALLE NUEVA VIDA                  HC02 BOX 13114
GUAYANILLA, PR 00656                      YAUCO PR 00698-4884                    MOCA PR 00676-8241



ARNALDO CENTENO BATISTA                   ASSOCIATES                             ASSOCIATES FINANCE
CALLE MANUEL COLO 39                      PO BOX 11917                           PO BOX 11917
FLORIDA PR 00650-2014                     SAN JUAN, PR 00922-1917                SAN JUAN, PR 00922-1917



AUGUSTO ROSA ACEVEDO                      AURELYS MONTALVO BORRERO               AXEL CARDONA RIVERA
HC 04 BOX 48040                           ENRIQUE ORTIZ MORALES                  CALLE BOBBY CAPO 114
AGUADILLA PR 00603-9860                   URB EL ROSARIO                         COAMO PR 00769-2414
                                          CALLE 1 #61 YAUCO PR 00698


AXEL D. FERNANDEZ GUZMAN                  AXELMAEL ORTIZ SOLIVAN                 Angel A. Garcia Rivas
HC 08 BOX 753                             HC 01 BOX 9188                         Urb. Los Colobos Park
PONCE PR 00731-9453                       GUAYANILLA PR 00656-9412               EE-5 Calle 104
                                                                                 Carolina, PR 00987


BESSIE RODRIGUEZ                          BETHSAIDA PAGAN FELICIANO              BRENDA I MIRANDA
PO BOX 5114                               HC01 BOX 3622                          PO BOX 1828
NEW BEDFORD MA 02745                      ADJUNTAS PR 00601-9549                 COAMO PR 00769-1828
                Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
BRENDALIZ VELEZ VALLE                  BRENDANET
                                   Exhibit       ALVELO of service Page 3 of 21 BRUNO H RUIZ DE PORRAS
                                           certificate
RR01 BUZON 2555                            CALLE PADRE QUINONES EXT NUM 4        HC 645 BOX 6313
ANASCO PR 00610-9775                       AGUAS BUENAS PR 00703                 TRUJILLO ALTO, PR 00976-9769



CARLOS A   BARBOSA MARTINEZ                CARLOS A. CARABALLO GUTIERREZ         CARLOS ADALBERTO FUENTES CLORADO
BARRIADA   FERRAN                          ZULAIKA GARCIA CARABALLO              1655 S HIGHLAND AVE
13 CALLE   C                               CALLE HERIBERTO TORRES #3             APT J292
PONCE PR     00730                         BARRIADA GUAYDIA                      CLEARWATER FLORIDA 33756-6367
                                           GUAYANILLA, P.R. 00656-1203

CARLOS J RIVERA VALLEJO                    CARLOS LUIS GARCIA GONZALEZ           CARLOS OCASIO SAEZ
HC 05 BOX 10766                            PO BOX 333 SALINAS PR 00751           HC 1 BOX 6615
COROZAL PR 00783-9692                                                            OROCOVIS PR 00720-9287



CARLOS RUBEN TORRES MARTINEZ               CARMELO CABRERA ROSADO                CARMELO MARTINEZ
PO BOX 520                                 HC 77 BUZON 8589                      PO BOX 2492
CAGUAS PR 00726-0520                       VEGA ALTA PR 00692-9623               GUAYNABO PR 00970-2492



CARMELO TORRES CRUZ                        CARMEN A RAMOS CARABALLO              CARMEN D HERNANDEZ HERNANDEZ
HC 03 BOX 33842                            HC 02 BOX 14409                       APARTADO 599
HATILLO PR 00659-7854                      GUAYANILLA PR 00656-9824              BARCELONETA PR 00617-0599



CARMEN I PEREZ ARCE                        CARMEN M ORTIZ RIVERA                 CARMEN M OSORIO PEREZ
HC02 BOX 5588                              PO BOX 5013                           PO BOX 1149
LARES PR 00669-9706                        VEGA ALTA PR 00692-5013               VIEQUES PR 00765-1149



CARMEN M RODRIGUEZ MALAVE                  CARMEN MERCEDES BELARDO CARMONA       CARMEN RAMIREZ CRUZ
PMB 278                                    HC 01 BOX 7966                        PALMAREJO COTO LAUREL 323
PO BOX 7891                                VIEQUES PR 00765-9143                 PONCE PR 00780
GUAYANABO PR 00970-7891


CAROLYN MATIAS VEGA                        CASSANDRA THOMPSON                    CELESTINA BAEZ NIEVES
RES BRISAS DEL MAR                         PO BOX 8295                           BOX 9084
EDF NUM 6 APT 64                           CHRISTIANSTED VI 00823-8295           CAGUAS, PR 00726-9084
SALINAS PR 00751


CESAR R ROSARIO MERCADO                    CHARNEIDA SANTIAGO GONZALEZ           CHRISTIAN PEREZ MORALES
HC55 BOX 25182                             HC 05 BOX 10135                       HC 03 BOX 10282
CEIBA PR 00735-9753                        MOCA PR 00676-9702                    SAN GERMAN PR 00683-9317



CINDY ECHEVARRIA VELEZ                     CITI CARDS                            CITIBANK
EL CAFETAL II CALLE VILLALOBOS P1          PO BOX 11917                          PO BOX 11917
YAUCO PR 00698                             SAN JUAN, PR 00922-1917               SAN JUAN, PR 00922-1917
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11                  Desc:
CITIBANK CCSI                        CITIBANK
                                 Exhibit      MORTGAGE of service Page 4 of 21 CITIBANK NA
                                         certificate
PO BOX 11917                            PO BOX 11917                           PO BOX 11917
SAN JUAN, PR 00922-1917                 SAN JUAN, PR 00922-1917                SAN JUAN, PR 00922-1917



CITIBANK SOUTH DAKOTA                   CITIBANK USA                           CITICARDS
PO BOX 11917                            PO BOX 11917                           PO BOX 11917
SAN JUAN, PR 00922-1917                 SAN JUAN, PR 00922-1917                SAN JUAN, PR 00922-1917



CITICARDS CREDIT SERVICES               CITICARDS SEARS                        CITICORP DINERS
PO BOX 11917                            PO BOX 11917                           PO BOX 11917
SAN JUAN, PR 00922-1917                 SAN JUAN, PR 00922-1917                SAN JUAN, PR 00922-1917



CITICORP FINANCE                        CITIFINANCIAL                          CLARABELL AVILES RIVERA
PO BOX 11917                            PO BOX 11917                           PO BOX 902
SAN JUAN, PR 00922-1917                 SAN JUAN, PR 00922-1917                BARRANQUITAS PR 00794-0902



CLARITZA VELAZQUEZ VELAZQUEZ            CRISTY DAVID ROSARIO                   DAMARIE LUGO VAZQUEZ
HC 02 BOX 7096                          HC 01 BOX 6035                         HC 10 BOX 7650
LAS PIEDRAS, PR 00771-9779              SANTA ISABEL PR 00757-9793             SABANA GRANDE PR 00637-9694



DANIEL CALDERON                         DANIEL FIGUEROA ROBLES                 DARIO HERNANDEZ SANCHEZ
PO BOX 1291                             HC 03 BOX 31501                        HC4 BOX 11620
MOROVIS PR 00687-1291                   MOROVIS PR 00687-9063                  YAUCO PR 00698-9517



DAVID NIEVES                            DEPARTAMENTO DE HACIENDA               DEPARTMENT OF TREASURY
HC 02 BOX 14150                         PO BOX S-2503                          BANKRUPTCY SECTION 424-B
LAJAS PR 00667-9336                     SAN JUAN, PR 00936                     PO BOX 9024140
                                                                               SAN JUAN PR 00902-4140


DEVIN O TORRES                          DINORAH ARCE HERNANDEZ                 DIONISIA RIVERA ALICEA
HC 04 BOX 13497                         BOX 1926                               HC 08 BOX 147
SAN GERMAN PR 00683-9570                MOCA PR 00676-1926                     PONCE PR 00731-9424



DORAL                                   DORAL FINANCIAL CORPORATION            DORIS NIEVES RIVERA
PO BOX 71306                            LOPEZ SANCHEZ PIRILLO & HYMOVITZ LLC   PO BOX 1001
SAN JUAN, PR 00936-8406                 PO BOX 11917                           BAYAMON PR 00960-1001
                                        SAN JUAN, PR 00922-1917


DUANNER AYALA-MALDONADO                 EDDIE ALBERTO TORRES QUINTANA          EDGAR J GONZALEZ IRIZARRY
PO BOX 426                              RR 03 BZN 10812                        HC01 BOX 3000
CULEBRA, PR 00775-0426                  ANASCO, PR 00610-9208                  BAJADERO PR 00616-9832
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
EDGARDO L SANCEHEZ                   EDUARDO
                                 Exhibit     FELIPE LOZADA
                                         certificate       MONTANEZ Page 5 of 21 EDWIN A CABALLERO ACUMULADA
                                                       of service
AVE PERIFERAL B1 NUM 14                    HC 02 BOX 28877 CAGUAS PR 00727           HC02 BOX 47674
CUIDAD UNIVERSITARIA                                                                 SABANA HOYOS PR 00688
TRUJILLO ALTO PR 00976


EFRAIN E ARROYO GONZALEZ                   EFRAIN LOPEZ NIEVES                       EFRAIN RODRIGUEZ MEDINA
29 CALLE ROSICH PONCE                      CALLE FRANCIA 14                          PABLO TORRES MEDINA
PR 00730-2960                              JARD DE MONACO 2                          HC 08 BUZON 941
                                           MANATI PR 00674-6632                      PONCE PR 00731-9483


EIDSA FIGUEROA PEREZ                       ELBA L CRESPO ROMAN                       ELBA MARIA RODRIGUEZ RODRIGUEZ
CALLE 13 BLOQ 24 NUM 12                    PO BOX 4683                               Y O LUIS FELICIANO CARABALLO
MIRAFLORES                                 SAN SEBASTIAN PR 00685-4683               HC 01 BUZON 6306
BAYAMON PR 00957-3738                                                                YAUCO PR 00698-9711


ELBA PINTADO MELENDEZ                      ELENA OTERO OTERO                         ELSA I PASTRANA CRUZ
URB BELLA VISTA                            CALLE CANAS #23                           BDA STGO YUMA 295
CALLE 24 049 E                             ADJUNTAS PR 00601-2105                    NAGUABO PR 00718
00957


ELSIE YOLANDA GINES RIVERA                 ELVIN CRUZ MORAN                          ELVIN PLAZA MALDONADO
HC 44 BOX 13125                            URB VILLA DEL CARMEN                      RES VILLA VALLE VERDE
CAYEY PR 00736-9751                        D 67                                      F 70
                                           CABO ROJO PR 00623                        ADJUNTAS PR 00601


EMANUEL J ORTEGA SOTO                      EMILIO ORENGO TORRES                      EMMANUEL CRUZ CRUZ
HC 75 BOX 1237                             206 CALLE DR. VEVE                        HC 09 BOX 1772
NARANJITO PR 00719-9798                    MAYAGUEZ, PR 00682-3157                   PONCE PR 00731-9752



ERIC G LUGO MONTALVO                       ERLYN M SAEZ DIAZ                         ESAU RIOS TORRES
EXT SANTA TERESITA                         HC 03 BOX 9114                            HC 3 BOX 9836
4911 SAN PABLO                             COMERIO, PR 00782-9511                    SAN GERMAN PR 00683-9724
PONCE PR 00730 4530


EVARISTO MORALES FELICIANO                 EVELYN DECLET RUIZ                        EVELYN MALDONADO ROBLEDO
PO BOX 725                                 BO PALO ALTO                              HC 5 BOX 5921 JUANA DIAZ
OROCOVIS PR 00720-0725                     MANATI PR 00674                           PR 00795-9905



EVELYN SANTOS COLON                        FELIX MATOS ACOSTA                        FELIX QUILES MARCANO
PO BOX 672                                 CECILIA MATOS                             HC 01 BOX 2932 JAYUYA
VILLALBA PR 00766-0672                     PMB 210 PO BOX 5103                       PR 00664 8621
                                           CABO ROJO PR 00623-5103


FELIX RIVERA GOTAY                         FLOR PEA-NIEVES                           FRANCISCO JAVIER JURADO HERNANDEZ
MIGDALIA VALEDON HERNANDEZ                 PO BOX 257                                PO BOX 1501
503 CALLE MARGARITA, COTO LAUREL           CULEBRA, PR 00775-0257                    CIDRA PR 00739-1501
PR 00780-2836
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
FRANCISCO MATEO TORRES               FRANKcertificate
                                 Exhibit   HERNANDEZ GOMEZ
                                                       of service Page 6 of 21 FUNDADOR ALBARRAN IRIZARRY
CALLE VICTORIA MATEO NUM 9                HC 11 BOX 12094                            PO BOX 562
SALINAS PR 00751-3385                     HUMACAO PR 00791                           YAUCO PR 00698-0562



GABRIEL J CARABALLO MARTINEZ              GABRIEL MALDONADO VAZQUEZ                  GABRIEL VARGAS LUGO
HC 03 BOX 12405                           BO CAMARONES 10100                         HC 4 BOX 26260
YABUCOA PR 00767-9775                     CARRETERA 560                              LAJAS PR 00667
                                          VILLALBA PR 00766


GAMALIEL RODRIGUEZ                        GAMALIER RIVERA RIVERA                     GERARDO JUAN RIVERA VERDEZ
PO BOX 331646                             URBANIZACION CANA QQ 24                    PO BOX 265
PONCE PR 00733 1646                       CALLE 6A APT 1                             SAN ISABEL PR 00757-0265
                                          BAYAMON PR 00957


GERMAN D DIAZ RUIZ                        GILBERTO ELOSEGUI                          GIOVANI VALENZUELA
HC 01 BOX 7147                            PO BOX 1370                                1909 TOLBERT TERR APT 202
YAUCO PR 00698-9719                       JUNCOS PR 00777-1370                       CHESTER VA 23836-2825



GLADYS E TABOADA                          GLADYS I IRRIZARY                          GLORYMAR RIVERA
CALLE CENTRAL NUM 131                     CALLE MAGNOLIA NUM 106B                    PO BOX 32
COTO LAUREL PONCE PR 00780-2103           PONCE PR 00730-3598                        RIO GRANDE PR 00745-0032



GLORYVEE REYES FIGUEROA                   GLORYVETTE RAMOS MARTINEZ                  GRACIELA LOPEZ HERNANDEZ
HC 02 BOX 6080 ALTOS CORRALES             PO BOX 630                                 PO BOX 286
JAYUYA PR 00664-9620                      ADJUNTAS PR 00601-0630                     COMERIO PR 00782-0286



GRUPO ORACION CAPILLA                     HABITAT FOR HUMMANITY OF PUERTO RICO INC   HAYDEE CAJIGAS ALVAREZ
SAN MIGUEL DE LOS SANTO S                 1357 ASHFORD AVE PMB 135                   HC 02 BOX 40911
PO BOX 525                                SAN JUAN PR 00907-1400                     RIO ABAJO SECTOR HOYO
ISABELA PR 00662-0525                                                                VEGA BAJA PR 00693-9605


HAYDEE CAJIGAS ALVAREZ                    HECTOR E OLIVERAS SANTIAGO                 HECTOR L TORRES GONZALEZ
HC02 BOX 40911 RIO ABAJO                  CALLE 5 DE OCTUBRE 42 INTERIOR             BB2 BOX 6806
VEGA BAJA PR 00693-9605                   SANTA ISABEL PR 00757                      MANATI PR 00674



HECTOR ORTIZ COTTO                        HERIBERTO SANCHEZ ORTIZ                    HILDA GISELLE FLORES SANTIAGO
HC71 BOX 7028                             HC 02 BOX 4637                             EL TORITO CALLE 1 G 29
CAYEY PR 00736-9545                       BARRIO HAYALES SEC HAMADA                  CAYAYE PR 00736
                                          COAMO PR 00769-9566


HIRAM M VAZQUEZ GRACIA                    IDOEL PEREZ DIAZ                           ILIA TORRES
HC 3 BOX 10001                            HC 01 BOX 6706                             39 BANCROFT STREET
SAN GERMAN PR 00683-9723                  AIBONITO PR 00705-9778                     SPRINGFIELD MA 01107-1901
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
INTERNAL REVENUE SERVICE             IRIScertificate
                                 Exhibit  E ORTIZ ORTIZof service Page 7 of 21 IRIS MORALES CARMONA
CITY VIEW PLAZA II                      RR 1 BOX 10632                           COND QUINTAVALLE NUM 110
48 HWY 165 SUITE 2000                   OROCOVIS PR 00720-9611                   C/ ACUARELA BOX 43
GUAYNABO PR 00968 8000                                                           GUAYNABO PR 00969


IRIS N. FELICIANO-RIVERA                IRMA PABON LOPEZ                         ISMAEL MATOS ARBELO
PO BOX 233                              URB JARDINES DEL MAMEY G38               HC-04 BOX 17259
CULEBRA, PR 00775-0233                  CALLE 4 APT 701                          CAMUY PR 00627-7601
                                        PATILLAS PR 00723


ISMAEL ORTIZ SOTO                       ISRAEL ALVARADO MERCADO                  ISRAEL GARCIA PARCELA SAN ANTONIO
4 DIOSDADO DONES                        HC 72 BOX 3882                           6 CALLE 6
252 COCO NUEVO                          NARANJITO PR 00719-8761                  DORADO PR 00646-5847
SALINAS PR 00751


ISRAEL MEDINA RODRIGUEZ                 ISRAEL RUIZ ROSARIO                      IVAN ARROYO DIAZ
MILAGROS CARABALLO VILLEGAS             HC 03 BOX 30527                          CALLE DORADO 337
RR 10 BUZON 5212                        AGUADA PR 00602-9748                     ESTANCIAS DE BARCELONETA
SAN JUAN PR 00926                                                                BARCELONETA PR 00617-2405


IVAN RODRIGUEZ RODRIGUEZ                IVETTE NATAL CRESPO C/O VARONICA NATAL   Isis Morales Carmona
HC 63 BOX 3658 PATILLAS                 7202 BARKER CYPRESS RD APT 8203          Con. Quintavalle # 110
PR 00723-9623                           CYPRESS TEXAS 77433-2924                 Calle Acuarela Box 43
                                                                                 Guaynabo, PR 00969


JANET MEDINA CRUZ                       JANETTE DE LA PAZ CONTRERAS              JANICE PEREZ AVILES
133 CEIBA ST                            PMB 549 CALLE SIERRA MORENA 267          BO LAS GRANJAS CALLE PEREZ Y TORREZ
URB BRISAS DE EMAJAGUAS                 SAN JUAN PR 00926-5574                   VEGA BAJA PR 00693
MAUNABO PR 00707-3823


JAVIER AVILES ALICEA                    JAVIER GUTIERREZ SANTIAGO                JEANNETTE ROLON MALAVE
Y NELIDA RAMIREZ RUIZ                   PO BOX 341                               URB PASEOS COSTA DEL SUR
CALLE AYMACO E 11                       CATANO PR 00963-0341                     CALLE 14 NUM 389
URB LAS HACIENDAS                                                                AGUIRRE PR 00704-2883
CAGUAS PR 00727-7731

JESSICA CARRASQUILLO SANCHEZ            JESSICA PEREZ RIOS                       JESSY ROSARIO MELENDEZ
HC 01 BOX 11141                         HC 01 BOX 4035                           ALTURAS 2 CALLE 7G7
CAROLINA PR 00987-9660                  ADJUNTAS PR 00601-9572                   PENUELAS PR 00624



JESUS F SALGADO MARRERO                 JESUS RODRIGUEZ MARIN                    JISNIL ORTA CORREA
BO CAMPANILLA                           HC 03 BOX 10946 JUANA DIAZ               PO BOX 732
CALLE DEL MONTE P38A                    PR 00795-9849                            JUANA DIAZ PR 00795-0732
TOA BAJA PR 00949


JOEL RODRIGUEZ RODRIGUEZ                JOHANS ROMERO VALENTIN                   JOHN & GRACIELA CANDELARIA
HC 02 BOX 7839                          HC 03 BOX 19106                          591 BROOKLYN AVENUE
GUAYANILLA PR 00656-9826                VEGA BAJA PR 00693-9701                  BALDWIN, NY 11510-2606
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
JORGE A GARCIA CRUZ                  JORGEcertificate
                                 Exhibit   A ORTIZ CRUZof service Page 8 of 21 JORGE A ROMAN AQUINO
HC04 BOX 22204                          PO BOX 1442                           HC03 BOX 17982
LAJAS PR 00667-9422                     COAMO PR 00769-1442                   QUEBRADILLAS PR 00678-9774



JORGE M TORRES                          JORGE VALENTIN GONZALEZ               JOSE A BULTED SANTOS
EVELYN DE JESUS MELENDEZ                HC 4 BOX 407771                       HC-38 BOX 6797
RR 02 BOX 6114                          SAN SEBASTIAN PR 00685                GUANICA PR 00653
CIDRA PR 00739-9533


JOSE A MELENDEZ ENCARNACION             JOSE A MERCADO MALDONADO              JOSE A RAMOS Y LEILA RAMOS
HC02 BOX 12614                          PO BOX 738                            256 HEWES ST BROOKLYN NY 11211-8308
VIEQUES PR 00765-9463                   VEGA BAJA PR 00694-0738



JOSE A RIVERA ROSADO                    JOSE A SANCHEZ RODRIGUEZ              JOSE A VELEZ VALLE
APARTADO 1281                           Y O YALEIDY BEY LOPEZ                 RR01 BZN 25 55 00610
ANASCO PR 00610-1281                    HC 01 BOX 3138                        ANASCO PR 00610
                                        LAS MARIAS PR 00670-9432


JOSE ANTONIO SOSA MUNOZ                 JOSE E MOLINA MOLINA                  JOSE J CARABALLO LOPEZ
HC 03 BOX 40212                         PO BOX 815                            HC01 BOX 3836
CAGUAS PR 00725-9732                    TOA BAJA PR 00951-0815                ADJUNTAS PR 00601-9558



JOSE L FERRER PEREZ                     JOSE L ORTIZ                          JOSE L SOLIVAN SANTIAGO
HC 02 BOX 9453                          1800 JACKSONVILLE JOBSTOWN            BO FARALLON CARRETERA 742
JUANA DIAZ PR 00795-9677                NEW JERSEY BORDENTOWN 08505-4116      BUZON 27309
                                                                              CAYEY PR 00736


JOSE L VAZQUEZ ZAYAS                    JOSE LUIS FERNANDINI TORRES           JOSE LUIS FERRER PEREZ
HC6 14673                               PO BOX 632                            HC-02 BOX 9453
COROZAL PR 00783-7824                   ADJUNTAS PR 00601-0632                JUANA DIAZ PR 00795-9677



JOSE LUIS RIVERA RIOS                   JOSE M CORREA ALVARADO                JOSE M RIOS
HC 73 BOX 5781 SUITE 110                HC 01 BOX 2477                        1844 SW BRADWAY LANE
NARANJITO PR 00719-9149                 JAYUYA, PR 00664-8608                 PORT SAINT LUCIE, FL 34953-1676



JOSE M TORRES COLON                     JOSE MANUEL MALDONADO OSORIO          JOSE MANUEL PEREZ MORALES
Y O MARIA M COLON                       CALLE LAGUNA 311 IMT VILLA PALMERAS   R 01 BOX 11977
HC 3 BOX 7995                           SAN JUAN PR 00915                     TOA ALTA PR 00953-9742
BARRANQUITAS PR 00794-8583


JOSE MIGUEL ARROYO MATIAS               JOSE QUINTERO ARROYO                  JOSE R DELGADO
HC02 BOX 6446                           CALLE CLAVEL 1532                     PO BOX 927
ADJUNTAS PR 00601-9259                  ROUND HILLS                           YABUCOA PR 00767-0927
                                        TRUJILLO ALTO PR 00976-2732
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
JOSE SOSTRE                          JOSEcertificate
                                 Exhibit  VAZQUEZ MEDINA
                                                       of service Page 9 of 21 JOSELYN HERNANDEZ RODRIGUEZ
PO BOX 1194                                JESUS MARIA LAGOS                       PO BOX 851
VEGA BAJA PR 00694-1194                    M32                                     PENUELAS PR 00624-0851
                                           UTUADO PR 00641


JOSUE RODRIGUEZ                            JUAN A RIVERA RIVERA                    JUAN ALFONSO ALICEA RIVERA
PO BOX 678                                 PO BOX 217                              APTDO 476
ARROYO PR 00714-0678                       CIALES PR 00638-0217                    ADJUNTAS PR 00601-0476



JUAN C AVILES VAZQUEZ                      JUAN C SANTIAGO                         JUAN CRUZ MIRANDA
PARCELAS AMADEO NUM 5                      HC04 BOX 6791                           BUZON 113 CARR 643
AVENIDA ANGEL SANDIN                       YABUCOA PR 00767-9509                   BO PUGNADO
VEGA BAJA PR 00693                                                                 MANATI PR 00674-9879


JUAN J VELEZ MORALES                       JUAN JOSE RAMOS                         JUAN ORTIZ RIVERA
PO BOX 29916                               PO BOX 2641                             HC 05 BOX 6167
65 INF STA                                 GUAYAMA PR 00785-2641                   AGUAS BUENAS PR 00703-9056
SAN JUAN PR 00929-0916


JUAN YAMIL TORRES GONZALEZ                 JUANITA IRRIZARY ORTIZ                  JULIA ROMERO TAPIA
HC02 BOX 6497                              CALLE FLAMBOLLAN                        RES CASTOR AYALA
BARRIO VEGAS ARRIBA                        NUM 97 A NORTE GRANDE                   EDF 8 APT 50 LOIZA PR 00772
ADJUNTAS PR 00601-9266                     CABO ROJO PR 00623


JULIANA M GONZALES LOPEZ                   JULIO A ACEVEDO SOLER                   JULIO C SALGADO SANTIAGO
PO BOX 578                                 HC 03 BOX 31980                         HC 02 BOX 3386
CIDRA PR 00739-0578                        FLORIDA PR 00650                        NARANJITO PR 00789



JUSTINA PIZARRO ALEJANDRO                  KANNY LABOY LABOY                       KARINA BATISTA RUIZ
CARR 968 KM 2.5 LOS COLES                  BO. MOSQUITO PAD 1                      PO BOX 440
PALMER RIO GRANDE 00721                    CALLE A BUZON 1139                      MARICAO PR 00606-0440
                                           AGUIRRE PR 00704


KIARA ROJAS RIVERA                         KIARELYS CLEVEN REYES                   KYSHIA RAMOS RIVERA
HC 74 BOX 6004                             AVE ESTEBES NUM 265                     URB JARDINES AVILA
NARANJITO PR 00719-7422                    UTUADO PR 00641-3029                    CALLE I42
                                                                                   CEIBA PR 00735


LADIE CUBI SANTIAGO                        LAURA NAZARIO                           LENNISSO AMARO FONSECA
752 S EAST AVE APT B17                     PO BOX 370059                           HC3 BOX 9955
VINELAND NJ 08360-5826                     CAYEY PR 00737-0059                     YABUCOA PR 00767-9715



LEOMARIS COLON ORTIZ                       LEONARDO RIVERA FELICIANO               LEONEL MERCADO TORRES
PO BOX 1008                                CALLE 9A NUM 14A                        HC 02 BOX 3499
AIBONITO, PR 00705-1008                    NUEVA VIDA                              PENUELAS PR 00624-9635
                                           EL TUQUE
                                           PONCE PR 00728
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
LILLIAM I MATEO                       LILLIAM
                                 Exhibit      MARQUEZ MENDEZ
                                         certificate   of service Page 10 of 21 LILLIAM PEREZ REYES
HC 04 BOX 7030                          URB LOS RODRIGUEZ C 20                PMB 446
COAMO PR 00769-9687                     CAMUY PR 00627-2842                   PO BOX 2400
                                                                              TOA BAJA PR 00951-2400


LILLIAN ALMODOVAR ALMODOVAR             LISA M   PEREZ GONZALEZ               LISVETTE LOZADA RIVERA
HC 01 BOX 17056                         PO BOX   3285                         HC 06 BOX 13691
HUMACAO PR 00791-9024                   AMELIA   CONTRACT STATION             COROZAL PR 00783-7813
                                        CATANO   PR 00963-3285


LIZ Y NUNEZ RIVERA                      LOURDES D GONZALEZ MONTANEZ           LOURDES M DIAZ VALLES
HC 4 BOX 43925 LARES                    267 CALLE SIERRA MORENA PMB 787       1103 MAIN ST
PR 00669-9429                           SAN JUAN PR 00926-5574                HOLYOKE MA 01040-7404



LOURDES ORTIZ FANTAUZZI                 LUCILA JORGE CINTRON                  LUCILLE MARIE FIGUEROA NEGRON
COLINAS DE FAIRVIEW CALLE 223 4S44      43 CALLE DOCE DE OCTUBRE              HC 01 BOX 3245
TRUJILLO ALTO PR 00976-8222             PONCE, PR 00730-3145                  VILLALBA PR 00766-9737



LUIS A CRUZ GOMEZ                       LUIS A FIGUEROA MALDONADO             LUIS A FIGUEROA NARVAEZ
HC 01 BOX 5832                          URBANIZACION LA MATILDE               BOX 462
JUNCOS PR 00777-9706                    CALLE IGNACIO 5228                    TOA ALTA PR 00954-0462
                                        PONCE PR 00728


LUIS A RIVERA OJEDA                     LUIS A VELEZ RODRIGUEZ                LUIS CUADRADO MARQUEZ
621 LAS VEREDAS                         RR8 BOX 1996 PMB 233                  HC 05 BOX 4902
UTUADO PR 00641-7534                    BAYAMON PR 00956                      LAS PIEDRAS PR 00771-9642



LUIS F PEREZ LORENZO                    LUIS G SOTO VARGAS                    LUIS J LAVIENA VELAZQUEZ
HC 03 BOX 35500                         HC 03 BOX 5350                        HC 01 BOX 17306
MOCA PR 00676-9257                      ADJUNTAS PR 00601-9355                BO MARIANA 3
                                                                              HUMACAO PR 00791-9044


LUIS J MALDONADO MARTINEZ               LUIS LOPEZ O RAFAEL CORREA            LUIS MARTI LUGO
PO BOX 461                              PO BOX 62                             HC 7 BOX 32047
MOROVIS PR 00687-0461                   CANOVANAS PR 00729-0062               HATILLO PR 00659-9316



LUIS R AGOSTO RIVERA                    LUZ M CARTAGENA RAMOS                 LUZ M DE ARMAS LOPEZ
PO BOX 638                              CALLE 47 AU 31                        PO BOX 1233
VIEQUES PR 00765-0638                   URB LA HACIENDA                       GUAYAMA PR 00785-1233
                                        GUAYAMA PR 00784-7127


LUZ M FELICIANO VAZQUEZ                 LUZ R SANTOS BERRIOS                  MADELINE BURGOS SANTIAGO
PO BOX 3322 MARINAS STATION             HC03 BOX 7641                         SIXTO Y GONZALEZ
MAYAGUEZ PR 00681-3322                  BARRANQUITAS PR 00794-8521            HC 01 BOX 3594
                                                                              MOROVIS PR 00687-8133
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
MANUEL A MIRANDA MORALES              MANUEL
                                 Exhibit     ANTONIO BAEZ
                                         certificate   of REYES
                                                          service Page 11 of 21 MANUEL CANABAL LOPEZ
BZN 469 APT 2                               K14 H M 3 APARTADO 1344            C/O DORIS LOPEZ
SETOR PITILLO                               CIDRA PR 00739-1344                PO BOX 2403
MAYAGUEZ PR 00682-7308                                                         ISABELA, PR 00662-9403


MANUEL REYES SANTOS                         MARCELINA SOTO CEDENO              MARGARITA   MERCADO SIERRA
URB VISTA MONTE                             HC 2 BOX 5152                      VILLA DEL   REY 4TA SECC
CALLE 2 C22 CIDRA PR                        GUAYAMA PR 00784-7815              4X8 CALLE   10
00739                                                                          CAGUAS PR   00727-6825


MARGARITA RODRIGUEZ BAEZ                    MARIA COLON COLON                  MARIA DEL L GARCIA TRUJILLO
CALLE 2 B17 URB EL COQUI II                 EDDIE W ROSADO                     HC 23 BOX 6035
CATANO PR 00962                             HC 4 BOX 54202                     JUNCOS PR 00777-9708
                                            MOROVIS PR 00687-7148


MARIA FRANQUI ARCE                          MARIA L VEGUILLA CARTAGENA         MARIA LAVIERA LAVIERA
HCO 3 32470                                 PO BOX 2046                        HC 01 BOX 17336
HATILLO PR 00659                            AIBONITO PR 00705-2046             HUMACAO, PR 00791-9044



MARIA M RUBERT SOTO                         MARIA RODRIGUEZ HERNANDEZ          MARIA RUIZ
APARTADO 38                                 29 CALLE AGUA                      805 TAYLOR AVE 14B
SAN LORENZO PR 00754-0038                   PONCE PR 00730-3080                BRONX NY 10473-3331



MARIA S RODRIGUEZ LOPEZ                     MARIA V TORO AYALA                 MARIANELA DIAZ MARTINEZ
RR 4 BO ARENAS BUZON 5224                   126 URB SAN ANTONIO                HC1 BOX 3193 BO PALMAS
CIDRA PR 00739                              SABANA GRANDE PR 00637-1542        ARROYO PR 00714-9748



MARIANO ORTIZ FLORES                        MARIBEL NEGRON LOZADA              MARILYN FLORES ORTIZ
HC 09 BOX 1614                              AND JOSE VAZQUEZ                   HC01 BOX 5914
PONCE, PR 00731-9748                        HC 71 BOX 2825                     OROCOVIS PR 00720-9259
                                            NARANJITO PR 00719-9706


MARISOL JUSINO COTTE                        MARISOL RAMOS SANCHEZ              MARITZA AYALA TANON
HC 04 BOX 22143                             RR 6 BOX 10939                     JUAN C BERMUDEZ
LAJAS PR 00667-9421                         SAN JUAN, PR 00926-9475            HC 3 BOX 10636
                                                                               COMERIO PR 00782-9561


MARLA E FIGUEROA                            MARLENE RODRIGUEZ RIVERA           MARTA RIVERA RUIZ
QDA LIMON                                   PO BOX 3239                        CALLE 29 AC12
PONCE PR 00731                              JUNCOS PR 00777-6239               TOA ALTA PR 00953-4310



MARY J QUESADA VALENTIN / SONIA N QUESADA   MARYSOL MONTES VAZQUEZ             MAYRA SILVESTRINI SANTIAGO
PO BOX 382                                  5 PACHECO SUR                      CALLE GALLARDO 2139
ARROYO PR 00714-0382                        YAUCO PR 00698-3502                PONCE PR 00728-2933
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
MEDALIA RIVERA                        MELANIE
                                 Exhibit      VELAZQUEZofROJAS
                                         certificate       service Page 12 of 21 MELVIN PEREZ SANTIAGO
2032 LEXINGTON AVE 5A                    CARR 853 HC 03 BOX 12111               3282 BOLLAR RD
NYC 10035-2214                           CAROLINA, PR 00987                     WEST PALM BEACH FL 33411-6474



MELWIN DIAZ DIAZ                         MICHAEL DAVIS CARRILLO                 MIGDALI TORRES BERMUDEZ
PO BOX 267                               HC 646 BOX 6339                        PO BOX 552
HUMACAO PR 00792-0267                    TRUJILLO ALTO PR 00976                 SANTA ISABEL PR 00757-0552



MIGDALIA L MARTINEZ                      MIGDALIA LASTRE MARTINEZ               MIGUEL A IRIZARRY CEDENO
34 B ST ALPHONSUS                        BO CORAZON 11 8CANDELARIA              PO BOX 146
ROXBURY MA 02119                         GUAYAMA PR 00784                       MERCEDITA, PR 00715-0146



MIGUEL VARGAS VELEZ                      MILAGROS LUZUNARIS TARRATS             MILAGROS LUZUNARIS-TARRATS
AIDA ARVELO MENDEZ                       ATTY MYOSOTIS VARGAS                   PO BOX 476
H C01 BOX 2294                           PO BOX 1440                            CULEBRA, PR 00775-0476
LAS MARIAS PR                            CAROLINA PR 00984 1440
00670

MIOSOTI M BAEZ LOPEZ                     MIRELIZ AGOSTO                         MIREYA PEREZ BONILLA
HC 10 BOX 49185                          HC4 BOX 4586                           RR-1 BOX 6812-4
CAGUAS PR 00725-9661                     LAS PIEDRAS PR 00771-9623              GUAYAMA PR 00784-3589



MIRTA I RIVERA RUIZ                      MOISES QUINONES                        MONSERRATE CHARDON NEGRON
LA LULA CALLE 3 E 6                      PO BOX 366269                          HC 1 BOX 4930
PONCE PR 00730                           SAN JUAN PR 00936-6269                 UTUADO PR 00641-9297



MYRNA COLON COLON                        NANNETTE RODRIGUEZ MALDONADO           NATHANAEL GIRONA
PO BOX 939                               BO CAMARONES NO 079                    HC 01 BOX 26901
COMERIO PR 00782-0939                    CARRETERA 560                          SABANA HOYOS, PR 00688-9038
                                         VILLALBA PR 00766


NECTARINA RODRIGUEZ                      NELLY ANN GONZALEZ RODRIGUEZ           NELSON H ORTIZ DE JESUS
APT 155 NARANJITA                        PARC MARQUEZ CALLE CEIBA               PO BOX 286
PR 00719                                 NUM 14 MANATI PR 00674                 SANTA ISABELA PR 00757-0286



NERYS M ORTIZ FONTANEZ                   NEVELYN CRUZ TORRES                    NILDA I DIAZ ALGARIN
HC 05 BOX 4776                           PO BOX 205                             URB ORIENTE BUZON 188
YABUCOA PR 00767-9658                    JUANA DIAZ OR 00795-0205               CALLE JOSE CAMPECHE
                                                                                LAS PIEDRASA PR 00771


NILDA I DIAZ RAMOS                       NILSA AYALA                            NOEL CUEVAS AQUINO
HC1 BOX 4060                             HC 2 BOIX 19301                        HC03 9822 BO PUEBLO
BAD MARIN                                BO AGUACATE                            LARES PR 00669-9567
BUENA VISTA                              YABUCOA PR 00767
ARROYO PR 00714-9774
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11                   Desc:
NOELIS MIRANDA SANCHEZ                NORBERTO
                                 Exhibit       COLON TURELL
                                         certificate   of service Page 13 of 21 NORMA I RIVERA
PMB 589 PO BOX 2500                      HC 07 BOX 2523                         RR8 BOX 1995 PMB 170
TOA BAJA PR 00951-2500                   PONCE PR 00731-9665                    BAYAMON PR 00956-9825



ODILIO SANTIAGO MELENDEZ                 OEL ORTIZ TORRES                       OLGA ROHENA DOMINGUEZ
BOX 717                                  HC 2 BOX 5752                          HC 01 BOX 11251
COAMO PR 00769-0717                      COMERIO PR 00782-9623                  CAROLINA PR 00987-9614



OMAR A NEGRON PAGAN                      OMAR SANTIAGO ZAMBRANA                 ORLANDO ESPADA ESPADA
PMB 113                                  BOX 2099                               PO BOX 6004
HC 72 BOX 3766                           UTUADO PR 00641-2099                   VILLALBA, PR 00766-6004
NARAMJITO, PR 00719-8788


OSCAR O GONZALEZ SOLIVAN                 OSVALDO IRIZARRY RODRIGUEZ             OSVALDO TORRES DEL VALLE
URB BORINQUEN VALLEY                     PO BOX 560767                          HC02 BOX 7681
CALLE JACHO NUM 148                      GUAYANILLA PR 00656-3767               CAMUY PR 00627-9736
CAGUAS PR 00725-9809


PABLO A DIAZ                             PANAMERICAN/CITIBANK                   PEDRO A CLAUDIO ALVARADO
DAISY M COSME BAEZ                       PO BOX 11917                           10937
PO BOX 1038 COMERIO                      SAN JUAN, PR 00922-1917                110 ST
PR 00782-1038                                                                   SOUTH OZONE PARK, NY 11420


PEDRO LUIS SANTIAGO SANTOS               PEDRO SANABRIA CACERES                 RADAMES QUINONES
URB VALLE SAN LUIS NUM 160               REPARTO VISTA BOQUERON NUM 19          LOS CAOBOS CALLE PAJUIL
CALLE SAN JUAN MOROVIS                   CABO ROJO PR 00623-4355                2483 PONCE PR 00731
PR 00687


RAFAEL CARBONELL TORO                    RAFAEL CORREA                          RAFAEL GIMENEZ SOSA
C/O MARIA TORO                           P.O. BOX 62                            BOX 494
HC 1 BOX 4558                            CANOVANAS P.R. 00729-0062              CANOVANAS PR 00729-0494
YABUCOA PUERTO RICO 00767-9647


RAFAEL J MARTINEZ COLLAZO                RAFAEL PASTRANA                        RAISA SAN JURJO FERNANDEZ
PO BOX 1332                              COND DE DIEGO 444 APT 1806             ALONDRA 147
RAMAL 9902 JACANAS PIEDRAS BLANCAS       SAN JUAN PR 00923-3057                 BRISA DE CANOVANAS
YABUCOA PR 00767                                                                CANOVANAS PR 00729-3019


RAMON L FIGUEROA ORTIZ                   RAMON L SANTANA MELENDEZ               RAMON RODRIGUEZ ROSADO
HC 75 BOX 1809                           HC 03 BOX 8816                         FELICITA RAMOS RODRIGUEZ
NARRANJITO PR 00719-9719                 GUAYNABO PR 00971-9732                 HC 2 BOX 9721
                                                                                LAS MARIAS PR 00670-9013


RAMON RUIZ                               RAMON TORRES QUINONES                  RAMON TORRES QUINONES
URB KENNEDY NUM 25                       3240 N KIP STREET PHILADEPHIA          HC 02 BOX 50367
PENUELAS PR 00624                        PH 19134                               COMERIO PR 00782-9670
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11                       Desc:
RAUL CARABALLO ACOSTA                 RAYMOND
                                 Exhibit      GARRAFA MEDINA
                                         certificate   of service Page 14 of 21 REINALDO RODRIGUEZ
KATHERINE PACHECO ECHEVARRIA               HC 64 BUZON 8417                         PO BOX 203
20 EVERETT GAYLORD BLVD APT 9              PATILLAS PR 00723-9720                   LANCASTER PA 17608-0203
WORCESTER MA 01608-1017


REINALDO SANTOS QUILES                     REINALDO SANTOS QUILES                   RENE RIVERA RIVERA
HC 02 BOX 6514                             HC-02 BOX 6514                           COLINAS DEL MARQUEZ
JAYUA PR 00664-9630                        JAYUYA PR 00664-9630                     CALLE MONSERRATE D-17
                                                                                    VEGA BAJA PR 00693-3406


REYNALDO RODRIGUEZ RODRIGUEZ               REYNALDO RODRIGUEZ RODRIGUEZ             RHADAMES URRUTIA CABRERA
BO LOMAS COLES                             BO. LOMAS COLES HC-03 BOX 8000           HC 05 BOX 5161
HC 03 BUZON 8000                           CANOVANAS PR 00729                       YABUCOA PR 00767 9665
CANOVANAS, PR 00729-9914


RICARDO CASTELLANO                         RICARDO FALERO LOPEZ                     RICARDO FELICIANO PACHECO
HC03 BOX 8953                              O EVELYN BORRERO                         HC 01 BOX 9006
GUAYNABO PR 00971-9734                     C 19 V 1                                 PENUELAS PR 00624-9249
                                           LAGOS DE PLATA LEVITTOWN
                                           TOA BAJA PR 00949

RICARDO TORRENS OSORIO                     RIGOBERTO BAUZA VARGAS                   ROBERTO J ARROYO
HC 4 BOX 140 84 CAROLA                     NORMA VARGAS RODRIGUEZ                   HC 01 BOX 10818
RIO GRANDE PR 00745                        HC 06 BOX 4494                           GUAYANILLA PR 00656-9526
                                           COTO LAUREL PR 00780


ROBERTO KUILAN NIEVES                      RODOLFO LICIAGA ACEVEDO                  ROLANDO MARRERO ALEJANDRO
HC 74 BOX 5367                             HC 03 BOX 12487 CAMUY PR 00617           HC 02 BOX 9201
NARANJITO PR 00719-7564                                                             CARR 156 KM 2.3
                                                                                    BO BOTIJOS 2
                                                                                    OROCOVIS PR 00720-9456

ROSA DIAZ COLON                            ROSA L RAMOS                             ROSARIO A BAEZ GARCIA
RR 1 BOX 6702                              8850 CADURA CIRCLE                       #261 CALLE 4
GUAYAMA PR 00784-3556                      ELK GROVE CA 95624-2241                  TRUJILLO ALTO PR 00976



RUTH H LEBRON RIVERA                       RUTH M AQUINO MUNIZ                      SAMUEL REYES FIGUEROA
PMB 2202                                   HC 05 BOX 7076                           HC 6 BOX 10265
PO BOX 6400                                GUAYNABO PR 00971-9579                   YABUCOA PR 00767-9722
CAYEY PR 00737-6400


SAMUEL SOTO RODRIGUEZ                      SAMUEL VELEZ VELAZQUEZ                   SANDALIO CRUZ DIAZ
APARTADO 705                               PO BOX 6977                              HC 2 11671
MANATI PR 00674-0705                       CAGUAS PR 00726-6977                     HUMACAO PR 00791-9344



SARA VAZQUEZ ORTIZ                         SHEILA M CASTRO REYES                    SHIRLEY SANTIAGO SEGARRA
PO BOX 873                                 HC 3 BOX 9493                            PARCELAS NUEVA VIDA EL TUQUE
OROCOVIS PR 00720-0873                     YABUCOA PR 00767-9703                    D 5 CALLE 8 A
                                                                                    PONCE PR 00728
                Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
SHOMARA MALDONADO                       SHOMARA
                                   Exhibit      MALDONADOofDIAZ
                                           certificate       service Page 15 of 21 SOLAMINA CASTRO PAHCECO
HC-01 BOX 16968                             HC 01 BOX 6968                          COMERCIO NUM 86
HUMACAO PR 00791-9017                       HUMACAO PR 00791                        YAUCO PR 00698-3511



SONIA I SANTIAGO SEDA                       STEFANY PEREZ VERA                      Samuel Reyes-Figueroa
PARC SABANA ENEAS                           BO. MARTIN GONZALEZ                     PO Box 1686
537 CALLE 23                                CALLE GREDA 381                         Yabucoa, PR 00767-1686
SAN GERMAN PR 00683-3761                    CAROLINA, PR 00987-7249


(c)TANYA   W MATOS LEON                     TEOFILO CRESPO MATIAS                   VICTOR E KERCADO TORRES
GEOVANNI   NUNEZ DE JESUS                   ROLDAN Y NAVEDO LAW OFFICE              HC 02 BOX 12520
231 SECT   VISTA ALEGRE                     ISRAEL ROLDAN GONZALEZ ESQ              AGUAS BUENAS PR 00703-9602
CIDRA PR    00739-1359                      49 BETANCES ST
                                            AGUADILLA PR 00603-5036

VICTOR VEGA NUNEZ                           VILMA BERNIER COLON                     VIRGEN J PENA MELENDEZ
PMB 2202                                    URB COSTA AZUL                          PO BOX 1102
PO BOX 6400                                 CALLE 24 NUM 04                         OROCOVIS PR 00720-1102
CAYEY PR 00737-6400                         GUAYAMA PR


VIRGEN M GARCIA RIVERA                      VIVIAN LOPEZ RIVERA                     WANDA I FRANCO RAMOS
HC 02 BOX 3790                              C/ RIAZA #539                           PO BOX 1145
PENUELAS PR 00624-9613                      URB MATIENZO CINTRON                    CIDRA PR 00739-1145
                                            SAN JUAN PR 00923-2119


WANDA I VAZQUEZ AVILES                      WANDA N ALEMAN ALEMAN                   WANDA QUINONES ACOSTA
PO BOX 214                                  HC 61 BOX 4965                          HC 01 BOX 7317
BARRANQUITAS PR 00794-0214                  TRUJILLO ALTO PR 00976-9728             LOIZA PR 00772



WILFREDO ACEVEDO                            WILFREDO BAEZ COLON                     WILFREDO MARTINEZ
IRIS M RIOS RIOS                            HC 04 BOX 5574                          CALLE JERUSALEM #88B
BO PIEDRAS BLANCAS                          GUAYNABO PR 00971-9523                  BDA SAN LUIS
HC 03 BOX 32535                                                                     AIBONITO PR 00705-3131
AGUADA PR 00602-9764

WILFREDO SALCEDO RODRIGUEZ                  WILMYNDA RODRIGUEZ RIVERA               XAVIER RODRIGUEZ COLON
HC 3 BOX 5168                               ARMANDO J PICART                        HC 6 BOX 10175
ADJUNTAS OR 00601-9336                      BARRIADA SANTA ANA CALLE D 138 17       YABUCOA PR 00767-9720
                                            GUAYAMA PR 00784


YADIRA ACEVEDO SANTIAGO                     YAIMARI PADILLA GIL                     YARITZA COLON MORALES
HC 02 BOX 4801                              Y O JOSE ORRIOLS LOPEZ                  HC 01 BOX 3691
SABANA HOYOS PR 00688-9523                  HC 2 BOX 6214                           AIBONITO PR 00705-9702
                                            BAJADERO, PR 00616-9758


YARITZA MARTINEZ PEREZ                      YARITZA VAZQUEZ MERCADO                 YESENIA DIAZ BERRIOS
HC 58 BOX 14563                             APARTADO 387                            HC 03 BOX 8066 BATAS
AGUADA PR 00602-9914                        AGUAS BUENAS PR 00703-0387              PR 00794-8593
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
YESENIA TORRES MIRANDA                YOLANDA
                                 Exhibit      ALVARADO of
                                         certificate   RODRIGUEZ
                                                          service Page 16 of 21 YOLANDA ARZUAGA PENA
HC 01 BOX 5981                           PO BOX 561025                          RENE VELEZ TOLEDO
OROCOVIS PR 00720-9261                   GUAYANILLA PR 00656-3025               HC 02 BOX 16513
                                                                                GURABO PR 00778-9626


ZINDIA J PEREZ RUIZ                      ZORAIDA AYALA SOTO                     ZULEYKA PEREZ GONZALEZ
CALLE MEJIAS 27                          PO BOX 2                               HC 01 BOX 4218
YAUCO PR 00698-3363                      MOCA PR 00676-0002                     UTUADO PR 00641-9133



ZULMA F REYES FERNANDEZ                  ALEXANDRO VELAZQUEZ TORRES             ALEXIS ROSADO RIVERA
BO RIO ABAJO RR 01 BUZON 2072            URB HACIENDA LA MATILDE                RUTA HC 02 6570
CIDRA PR 00739-9810                      CALLE BAGAZO 5358                      LARES, PR 00669-9715
                                         PONCE, PR 00728-2433


AMADIS HERNANDEZ CARRASQUILLO            AMERICO LAZU CLAUDIO                   ANEUAI CASTRO HUERTAS
RIO PIEDRAS HEIGHTS                      HC 5 BOX 5153                          HC 01 BOX 31003
SAWEN 1689                               YABUCOA, PR 00767-9445                 JUANA DIAZ, PR 00795-9736
SAN JUAN, PR 00926


ANGEL IRIZARRY RIVERA                    ANGELICA RODRIGUEZ                     ARMANDO JOSE PICART
HC 02 BOX 6577                           HC 4 BOX 8673                          BARRIADA SANTA ANA
ADJUNTAS, PR 00601-9281                  AGUAS BUENAS, PR 00703-8832            CALLE D #138-17
                                                                                GUAYAMA, PR 00784-7291


AXEL FERNANDEZ GUZMAN                    BRISEIDA Y. DELGADO MIRANDA            CARLOS CARABALLO GUTIERREZ
HC 08 BOX 753                            PMB 112, 130 Winston Churchill Ave.,   CALLE HERIBERTO TORRES #3
PONCE, PR 00731-9453                     Suite 1                                BARRIADA GUAYDIA
                                         San Juan, PR 00926-6066                GUAYANILLA, PR 00656-1203


CARMEN M OZORIO PEREZ                    CELESTINA BAEZ                         CHARLES ALFRED CUPRILL
PO BOX 1149                              CALLE 26 XX                            CHARLES A CURPILL, PSC LAW OFFICE
VIEQUES, PR 00765-1149                   BOX 9084                               356 CALLE FORTALEZA
                                         CAGUAS, PR 00726-9084                  SECOND FLOOR
                                                                                SAN JUAN, PR 00901-1717

CHARLES P GILMORE                        Christian Perez Morales                DARIO HERNANDEZ SANCHEZ
C/O O’NEILL & GILMORE                    Bo. Rosario Alto 10282 Carr. 348       HC 4 BOX 11620
CITIBANK TOWERS STE1701                  San German, PR 00683-9042              YAUCO, PR 00698-9517
252 PONCE DE LEON AVE
SAN JUAN, PR 00918-2022

DOEL PEREZ HERNANDEZ                     ELBA PINTADO MELENDEZ                  ELENA OTERO OTERO
PO BOX 1428                              URB BELLA VISTA                        23 CALLE CANAS
OROCOVIS, PR 00720-1428                  O-49E CALLE 24                         ADJUNTAS, PR 00601-2105
                                         BAYAMON, PR 00957-6105


ELSA I PASTRANA CRUZ                     EMILIO ORENGO TORRES                   Elvin Plaza Maldonado
BDA SANTIAGO YUMA 295                    BO. DULCES LABIOS                      Res. Villa Valle Verde
NAGUABO, PR 00718-3038                   206 CALLE DR. VEVE                     Apt. 70 Edif. F
                                         MAYAGUEZ, PR 00682-3157                Adjuntas, PR 00601
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
FEDERAL LITIGATION DEPT. OF JUSTICE   FELIX
                                 Exhibit    RIVERA GOTAYof service Page 17 of 21 FRANK HERNANDEZ GOMEZ
                                         certificate
PO BOX 9020192                           MIGDALIA VALEDON HERNANDEZ             HC 11 BOX 12094
SAN JUAN, PR 00902-0192                  URB LLANOS DEL SUR                     HUMACAO, PR 00791-9403
                                         503 CALLE MARGARITA
                                         COTO LAUREL
                                         PONCE, PR 00780-2836
Flor Pena-Nieves                         GAMALIER RIVERA RIVERA                 GILBERTO ELOSEGUI-MARQUEZ
PO Box 257                               HC 74 BOX 5456                         PO BOX 1370
Culebra, PR 00775-0257                   NARANJITO, PR 00719-7483               JUNCOS, PR 00777-1370



GLADYS E. TABORADA RAMIREZ               GLORYVEE REYES FIGUEROA                HAYDEE CAJIGAS ALVAREZ
CALLE CENTRAL #131                       HC 02 BOX 6080                         HC-02 BOX 40911 RIO ABAJO
COTO LAUREL                              JAYUYA, PR 00664-9620                  VEGA BAJA, PR 00693-9605
PONCE, PR 00780-2103


HECTOR REYES                             HECTOR L TORRES GONZALEZ               IRIS NEREIDA FELICIANO-RIVERA
HC 01 BOX 16968                          RR #2 BOX 6806                         PO BOX 233
HUMACAO, PR 00791-9017                   MANATI, PR 00674-9624                  CULEBRA, PR 00775-0233



ISIS MORALES CARMONA                     IVETTE NATAL CRESPO                    JACQUELINE ROQUE DIAZ
COND QUINTAVALLE                         2204 COND PALMA DORADA                 PO BOX 375
110 C/ACUARELA BOX 43                    VEGA ALTA, PR 00692-8946               AGUIRRE, PR 00704-0375
GUAYNABO, PR 00969-3595


JANET MEDINA CRUZ                        JANETTE DE LA PAZ                      JEANNETTE ROLON MALAVE
CALLE CEIBA #133 URB BRISAS DE EMAJ      PMB 549 CALLE SIERRA MORENA 267        URB. PASEO COSTA DEL SUR
MAUNABO, PR 00707-3823                   SAN JUAN, PR 00926-5574                CALLE 14 #389
                                                                                AGUIRRE, PR 00704-2883


JESUS E RODRIGUEZ RIVERA                 JOSE VAZQUEZ MEDINA                    JOSE A SANCHEZ RODRIGUEZ
HC 03 BOX 10946                          URB JESUS MARIA LAGOS                  HC 01 BOX 3138
JUANA DIAZ, PR 00795-9849                M 32                                   LAS MARIAS, PR 00670-9432
                                         UTUADO, PR 00641


JOSE A VELEZ VALLE                       JOSE L SOLIVAN SANTIAGO                JOSE M CORREA ALVARADO
RR 01 BUZON 255                          BO FARALLON CARR 742 BOX 27309         HC-01 BOX 2476
ANASCO, PR 00610-9708                    CAYEY, PR 00736-9464                   UTUADO, PR 00641



JOSE MANUEL TORRES                       JOSELYN HERNANDEZ RODRIGUEZ            JUAN C AVILES VAZQUEZ
HC 3 BOX 7995                            PO BOX 851                             PARCELAS AMADEO
BARRANQUITAS, PR 00794-8583              PONCE, PR 00624-0851                   AVE. ANGEL SANDIN #5
                                                                                VEGA BAJA, PR 00693-5109


JUAN C SANTIAGO RODRIGUEZ                JUAN CARLOS BERMUDEZ AYALA             JUAN YAMIL TORRES GONZALEZ
HC 4 BOX 6791                            HC3 BOX 10636                          HC 02 BOX 6497
YABUCOA, PR 00767-9509                   COMERIO, PR 00782-9561                 ADJUNTAS, PR 00601-9266
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
JULIA ROMERO TAPIA                    JULIANA
                                 Exhibit      M GONZALEZofLOPEZ
                                         certificate       service Page 18 of 21 JULIO A ACEVEDO SOLER
BRISAS DE LOIZA EDIF 8 APT 50            PO BOX 578                             HC 01 BOX 2664
LOIZA, PR 00772                          CIDRA, PR 00739-0578                   FLORIDA, PR 00650-9792



Jose Miguel Arroyo Matias                LEONEL MERCADO TORRES                  LIZ Y NUNEZ RIVERA
HC 2 BOX 6448                            HC-02 BOX 3499                         HC 04 BOX 43925
ADJUNTAS, PR 00601-9259                  PEUELAS, PR 00624-9635                 LARES, PR 00669-9429



LUIS CRUZ LOPEZ                          LUIS A RIVERA OJEDA                    LUZ M CARTAGENA RAMOS
172 LA CORUNA STREET                     621 LAS VEREDAS                        AU 31 47ST URB LA HACIENDA
CIUDAD JARDIN                            BO SALTO ARRIBA                        GUAYAMA, PR 00784
CAGUAS, PR 00727-1354                    UTUADO, PR 00641-7534


LUZ R SANTOS BERRIOS                     LYSSETTE MORALES VIDAL                 MADELINE BURGOS SANTIAGO
HC 3 BOX 7641                            AQUAMARINA 76                          HC-01 BOX 3594
BARRANQUITAS, PR 00794-8521              URB VILLA BLANCA                       MOROVIS, PR 00687-8133
                                         CAGUAS, PR 00725-1908


MARIA FRANQUI ARCE                       MARIA RUBERT M SOTO                    MARIA MERCEDES COLON
HC 03 32470                              BOX 38                                 HC 3 BOX 7995
HATILLO, PR 00659-7821                   SAN LORENZO, PR 00754-0038             BARRANQUITAS, PR 00794-8583



MARIAN Y LEBRON                          MARILYN FLORES ORTIZ                   MARITZA AYALA TAON
HC 64 BUZON 8417                         HC 015914                              HC-03 BOX 10636
PATILLAS, PR 00723-9720                  OROCOVIS, PR 00720                     COMERIO, PR 00782-9561



MELANIE VELAZQUEZ-ROJAS                  MONSITA LECAROZ ARRIBAS                NELIDA RAMIREZ RUIZ
HC-02 BOX 9979                           OFFICE OF THE US TRUSTEE (UST)         CALLE AYMACOS E11
JUNCOS, PR 00777-9848                    OCHOA BUILDING                         PARQUE LAS HACIENDAS
                                         500 TANCA STREET SUITE 301             CAGUAS, PR 00727-7731
                                         SAN JUAN, PR 00901

NERBA CLEMENTE RIOS                      NILSA AYALA                            PEDRO SANABRIA CACERES
PO BOX 43002                             HC 02 BOX 19301                        REPARTO VISTA BOQUERON #19
SUITE 200                                BO AGUACATE                            CABO ROJO, PR 00623-4355
RIO GRANDE, PR 00745-6601                YABUCOA, PR 00767-9329


PEDRO A CLAUDIO                          RAMON RODRIGUEZ ROSADO                 RAYMOND G MEDINA
10937                                    HC 2 BOX 9721                          HC 64 BUZON 8417
110 ST                                   LAS MARIAS, PR 00670-9013              PATILLAS, PR 00723-9720
S OZONE PARK
QUEENS, NY 11420

RENE RIVERA RIVERA                       REYNALDO RODRIGUEZ-RODRIGUEZ           RICARDO FALERO LOPEZ
COLINAS DEL MARQUEZ                      BO LOMAS COLES                         LAGOS DE PLATA
D 17 CALLE MONSERRATE                    HC-03 BOX 8000                         C 19 V-1 LEVITOWN
VEGA BAJA, PR 00693-3406                 CANOVANAS, PR 00729-9914               TOA BAJA, PR 00949
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11                                            Desc:
ROSA E RODRIGUEZ VELEZ                SANDALIO
                                 Exhibit       CRUZ DIAZof service Page 19 of 21 STEFANY PEREZ VERA
                                         certificate
US ATTORNEYS                                           HC2 11671                                            BO. MARTIN GONZALEZ
TORRE CHARDON STE 1201                                 HUMACAO, PR 00791-9344                               CALLE GREDA #381
350 CARLOS E. CHARDON AVE                                                                                   CAROLINA, PR 00987-7249
SAN JUAN, PR 00918-2124

WANDA SANTIAGO VELEZ                                   WANDA IRIS FRANCO RAMOS                              WILBERTO RODRIGUEZ RIVERA
HC 66 PO BOX 8857                                      PO BOX 1145                                          BARRIO SANTA ANA
FAJARDO, PR 00738                                      CIDRA, PR 00739-1145                                 CALLE D #138-17
                                                                                                            GUAYAMA, PR 00784-7291


WILFREDO BAEZ COLON                                    WILFREDO MARTINEZ GONZALEZ                           YAIMARI PADILLA GIL
HC 04 BOX 5574                                         PO BOX 1972                                          HC-02 BOX 6214
BO HATO NUEVO                                          AIBONITO, PR 00705-1972                              BAJADERO, PR 00616-9758
GUAYNABO, PR 00971-9523




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


TANYA W MATOS LEON
GEOVANNI NUNEZ DE JESUS
RR 2 BOX 5553
CIDRA PR 00739




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)FURIEL AUTO CORP.                                   (d)ANGEL LUIS PEREZ VAZQUEZ                          (u)CELESTINO BAL
                                                       HC 09 BOX 1599                                       BOX 980
                                                       PONCE, PR 00731-9747



(d)CRIM                                                (u)DANTZLER, INC.                                    (u)EDUARD O CRUZ QUINONES
PO BOX 195387 SAN JUAN PR 00919-5387                                                                        HC04 BOX 14285 MOCA PR




(u)ELLIOT M. FRATICELLI SANTIAGO                       (u)ELVIN ORTIZ                                       (u)JULIO SANTIAGO PEREZ
URB ROOSVELT 11 YAUCO PR 0068                          EXT COQUI CALLE PICA FLOR 6 96                       HC 3 BOX 5269 ADJUNTAS
                                                                                                            PR 601



(d)MARLENE RODRIGUEZ RIVERA                            (u)VIRGINIA GARCIA PEREZ                             (d)ALBERTO LUIS RAMOS QUILES
PO BOX 3239                                            HC 03 BOX 20095 LAJAS PR                             PO BOX 311
JUNCOS, PR 00777-6239                                                                                       OROCOVIS, PR 00720-0311
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
(u)ANGEL L PEREZ VAZQUEZ              (d)ARELIS
                                 Exhibit        NEGRON of
                                         certificate   RODRIGUEZ
                                                          service Page 20 of 21 (u)Berrios Berrios Aleida
                                          2031 CALLE NUEVA VIDA                   Hernandez Law Office
                                          YAUCO, PR 00698-4884                    PMB #108 HC 72 Box 3766
                                                                                  Naranjito00719


(d)CARMEN M ORTIZ RIVERA                  (d)CASSANDRA THOMPSON                   (d)DAMARIE LUGO VAZQUEZ
PO BOX 5013                               PO BOX 8295                             HC 10 BOX 7650
VEGA ALTA, PR 00692-5013                  CHRISTIANSTED, VI 00823-8295            SABANA GRANDE, PR 00637-9694



(d)DUANNER AYALA-MALDONADO                (d)ELBA L CRESPO ROMAN                  (d)ESAU RIOS TORRES
PO BOX 426                                PO BOX 4683                             HC 3 BOX 9836
CULEBRA, PR 00775-0426                    SAN SEBASTIAN, PR 00685-4683            SAN GERMAN, PR 00683-9724



(d)GIOVANI VALENZUELA                     (d)GLORYVETTE RAMOS MARTINEZ            (d)IRIS E ORTIZ ORTIZ
1909 TOLBERT TERR.                        PO BOX 630                              RR-1 BOX 10632
APT 202                                   ADJUNTAS, PR 00601-0630                 OROCOVIS, PR 00720-9611
CHESTER, VA 23836-2825


(d)ISMAEL MATOS ARBELO                    (d)ISRAEL ALVARADO MERCADO              (d)JAVIER GUTIERREZ SANTIAGO
HC-04 BOX 17259                           HC 72 BOX 3882                          PO BOX 341
CAMUY, PR 00627-7601                      NARANJITO, PR 00719-8761                CATANO, PR 00963-0341



(d)JESUS RODRIGUEZ MARIN                  (d)JOHN & GRACIELA CANDELARIA           (d)JORGE A ORTIZ CRUZ
HC 03 BOX 10946                           591 BROOKLYN AVE.                       PO BOX 1442
JUANA DIAZ, PR 00795-9849                 BALDWIN, NY 11510-2606                  COAMO, PR 00769-1442



(d)JOSE E MOLINA MOLINA                   (d)JOSE J CARABALLO LOPEZ               (d)JOSE LUIS FERNANDINI TORRES
PO BOX 815                                HC01 BOX 3836                           PO BOX 632
TOA BAJA, PR 00951-0815                   ADJUNTAS, PR 00601-9558                 ADJUNTAS, PR 00601-0632



(d)JUAN A RIVERA RIVERA                   (d)LEOMARIS COLON ORTIZ                 (u)LILLIAM PEREZ REYES
PO BOX 217                                PO BOX 1008
CIALES, PR 00638-0217                     AIBONITO, PR 00705-1008



(d)LILLIAN ALMODOVAR ALMODOVAR            (d)LUCILA JORGE CINTRON                 (u)LUIS A CRUZ GOMEZ
HC-01 BOX 17056                           43 CALLE DOCE DE OCTUBRE
HUMACAO, PR 00791-9024                    PONCE, PR 00730-3145



(d)LUIS J MALDONADO MARTINEZ              (d)MARIA RODRIGUEZ HERNANDEZ            (u)MARIANO J ORTIZ FLORES
PO BOX 461                                29 CALLE AGUA
MOROVIS, PR 00687-0461                    PONCE, PR 00730-3080
              Case:14-06675-BKT11 Doc#:746-1 Filed:05/26/20 Entered:05/26/20 14:54:11 Desc:
(d)MARISOL JUSINO COTTE               (d)MIGDALIA
                                 Exhibit          L MARTINEZ
                                         certificate   of service Page 21 of 21 (d)MIGUEL A IRIZARRY CEDENO
HC-04 BOX 22143                            34 B ST ALPHONSUS                        PO BOX 146
LAJAS, PR 00667-9421                       ROXBURY, MA 02119                        MERCEDITA, PR 00715-0146



(d)MILAGROS LUZUNARIS-TARRATS              (d)RHADAMES URRUTIA CABRERA              (d)RICARDO FELICIANO PACHECO
PO BOX 476                                 HC-05 BOX 5161                           HC 01 BOX 9006
CULEBRA, PR 00775-0476                     YABUCOA, PR 00767-9665                   PENUELAS, PR 00624-9249



(d)RUTH H LEBRON RIVERA                    (d)RUTH M AQUINO MUNIZ                   (d)SAMUEL VELEZ VELAZQUEZ
PMB 2202 PO BOX 6400                       HC-05 BOX 7076                           PO BOX 6977
CAYEY, PR 00737-6400                       GUAYNABO, PR 00971-9579                  CAGUAS, PR 00726-6977



(d)SHOMARA MALDONADO                       (u)Samuel Reyes-Figueroa                 (d)VICTOR VEGA NUNEZ
HC 01 BOX 16968                                                                     PMB 2202 PO BOX 6400
HUMACAO, PR 00791-9017                                                              CAYEY, PR 00737-6400



(d)YARITZA VAZQUEZ MERCADO                 (d)YOLANDA ALVARADO RODRIGUEZ            End of Label Matrix
APARTADO 387                               PO BOX 561025                            Mailable recipients    548
AGUAS BUENAS, PR 00703-0387                GUAYANILLA, PR 00656-3025                Bypassed recipients     56
                                                                                    Total                  604
